       Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 1 of 11


                                                                                 APPEAL,JURY,TYPE−L
                                  U.S. District Court
                       District of Columbia (Washington, DC)
                 CIVIL DOCKET FOR CASE #: 1:18−cv−02885−ESH

CORSI v. MUELLER et al                                           Date Filed: 12/09/2018
Assigned to: Judge Ellen S. Huvelle                              Jury Demand: Plaintiff
 Case: 1:13−cv−00851−RJL                                         Nature of Suit: 440 Civil Rights: Other
Case in other court: USCA, 19−05057                              Jurisdiction: U.S. Government Defendant
Cause: 28:1331 Federal Question: Other Civil Rights
Plaintiff
JEROME CORSI                                    represented by Larry E. Klayman
an individual                                                  KLAYMAN LAW GROUP, P.A.
                                                               2020 Pennsylvania Avenue, NW
                                                               Suite 800
                                                               Washington, DC 20006
                                                               (310) 595−0800
                                                               Fax: (202) 379−9289
                                                               Email: leklayman@gmail.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
ROBERT MUELLER                                  represented by Elizabeth Murray Tulis
an individual, Individually and in his                         U.S. DEPARTMENT OF JUSTICE
official capacity as Special Counsel                           Civil Division, Federal Programs Branch
                                                               1100 L Street NW
                                                               Washington, DC 20005
                                                               (202) 514−9237
                                                               Fax: (202) 616−8470
                                                               Email: elizabeth.tulis@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                                 Laura Katherine Smith
                                                                 U.S. DEPARTMENT OF JUSTICE
                                                                 Civil Division
                                                                 P.O. Box 7146
                                                                 Washington, DC 20044
                                                                 (202) 616−0419
                                                                 Email: laura.smith2@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

Defendant
                                                represented by
                                                                                                           1
      Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 2 of 11


FEDERAL BUREAU OF                                   Elizabeth Murray Tulis
INVESTIGATION                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
NATIONAL SECURITY AGENCY             represented by Elizabeth Murray Tulis
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
CENTRAL INTELLIGENCE                 represented by Elizabeth Murray Tulis
AGENCY                                              (See above for address)
Washington, DC 20505                                LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
UNITED STATES DEPARTMENT OF          represented by Elizabeth Murray Tulis
JUSTICE                                             (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
JEFF BEZOS                           represented by Eric J. Feder
                                                    DAVIS WRIGHT TREMAINE LLP
                                                    1919 Pennsylvania Avenue, N.W.
                                                    Suite 800
                                                    Washington, DC 20006
                                                    (202) 973−4273
                                                    Fax: (202) 973−4499
                                                    Email: ericfeder@dwt.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Laura Rose Handman
                                                    DAVIS WRIGHT TREMAINE LLP
                                                    1919 Pennsylvania Avenue, N.W.
                                                    Suite 800
                                                    Washington, DC 20006
                                                    (202) 973−4224
                                                    Fax: (202) 973−4499
                                                    Email: laurahandman@dwt.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
WASHINGTON POST                      represented by Eric J. Feder
doing business as                                   (See above for address)
WP COMPANY LLC                                      LEAD ATTORNEY
                                                                                     2
      Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 3 of 11


                                                             ATTORNEY TO BE NOTICED

                                                             Laura Rose Handman
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
MANUEL ROIG−FRANZIA                          represented by Eric J. Feder
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                             Laura Rose Handman
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Defendant
UNITED STATES OF AMERICA                     represented by Laura Katherine Smith
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Movant
DAVID ANDREW CHRISTENSON                     represented by DAVID ANDREW CHRISTENSON
                                                            P.O. Box 9063
                                                            Miramar Beach, FL 32550
                                                            PRO SE


Date Filed   #   Page Docket Text
12/09/2018   1        COMPLAINT against ALL DEFENDANTS with Jury Demand ( Filing fee $
                      400 receipt number 0090−5829000) filed by JEROME CORSI. (Attachments: #
                      1 Civil Cover Sheet, # 2 Summons, # 3 Summons, # 4 Summons, # 5 Summons,
                      # 6 Summons, # 7 Summons)(Klayman, Larry) (Entered: 12/09/2018)
12/09/2018   2        NOTICE OF RELATED CASE by JEROME CORSI. Case related to Case No.
                      13−cv−0851. (Klayman, Larry) (Main Document 2 replaced on 1/4/2019)
                      (znmw). (Entered: 12/09/2018)
12/10/2018            Case Assigned to Judge Richard J. Leon. (zmd) (Entered: 12/10/2018)
12/10/2018   3        SUMMONS (7) Issued Electronically as to CENTRAL INTELLIGENCE
                      AGENCY, FEDERAL BUREAU OF INVESTIGATION, ROBERT
                      MUELLER, NATIONAL SECURITY AGENCY, UNITED STATES
                      DEPARTMENT OF JUSTICE, U.S. Attorney and U.S. Attorney General
                      (Attachments: # 1 Notice and Consent) (zmd) (Entered: 12/10/2018)
12/12/2018   4        ORDER re 2 Notice of Related Case filed by JEROME CORSI: The plaintiff
                      shall show cause in writing within 14 days of this Order why this case is related

                                                                                                          3
     Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 4 of 11



                   to Klayman v. Obama, C.A. No. 13−cv−851 for the purpose of the Rule 40.5
                   procedure; and it is further ordered that a hearing on plaintiff's notice is
                   scheduled for 1/3/2019 at 03:00 PM in Courtroom 18 before Judge Richard J.
                   Leon; and it is further ordered that failure to file a timely response to this Order
                   may result in dismissal of this case. Signed by Judge Richard J. Leon on
                   12/12/18. (tb) (Entered: 12/12/2018)
12/14/2018    5    MOTION for Joinder by DAVID ANDREW CHRISTENSON (Attachments: #
                   1 Exhibits)(jf) (Entered: 12/18/2018)
12/26/2018    6    NOTICE of Appearance by Elizabeth Murray Tulis on behalf of CENTRAL
                   INTELLIGENCE AGENCY, FEDERAL BUREAU OF INVESTIGATION,
                   NATIONAL SECURITY AGENCY, UNITED STATES DEPARTMENT OF
                   JUSTICE (Tulis, Elizabeth) (Entered: 12/26/2018)
12/26/2018    7    MOTION to Stay Hearing Date in Light of Lapse of Appropriations by
                   CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                   INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                   DEPARTMENT OF JUSTICE (Tulis, Elizabeth) (Entered: 12/26/2018)
12/26/2018    8    RESPONSE TO ORDER OF THE COURT re 4 Order,,, Set Hearings,, filed by
                   JEROME CORSI. (Klayman, Larry) (Entered: 12/26/2018)
12/26/2018    9    RESPONSE re 7 MOTION to Stay Hearing Date in Light of Lapse of
                   Appropriations filed by JEROME CORSI. (Attachments: # 1 Exhibit Exhibit
                   1)(Klayman, Larry) (Entered: 12/26/2018)
12/27/2018         MINUTE ORDER. Upon consideration of defendants' 7 Motion for a Stay of
                   Hearing Date in Light of Lapse of Appropriations, it is hereby ORDERED that
                   the motion is DENIED. The hearing set by this Court's December 12, 2018
                   Order shall take place as scheduled on January 3, 2019, at 03:00 PM in
                   Courtroom 18 before Judge Richard J. Leon. SO ORDERED. Signed by Judge
                   Richard J. Leon on 12/27/18. (lcrjl1) (Entered: 12/27/2018)
12/31/2018   10    RESPONSE re 8 Response to Order of the Court, 2 Notice of Related Case filed
                   by CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                   INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                   DEPARTMENT OF JUSTICE. (Tulis, Elizabeth) (Entered: 12/31/2018)
12/31/2018   11    REPLY re 8 Response to Order of the Court filed by JEROME CORSI.
                   (Klayman, Larry) (Entered: 12/31/2018)
01/03/2019         Minute Entry for proceedings held before Judge Richard J. Leon: Show Cause
                   Hearing held on 1/3/2019. For the reasons stated on the record in open Court, it
                   is ORDERED that the Clerk of Court shall transfer this matter to the Calendar
                   and Case Management Committee for random reassignment. (Court Reporter:
                   Lisa Moreira) (jth) (Entered: 01/03/2019)
01/03/2019   12    MEMORANDUM ORDER that the Clerk of Court shall transfer this matter −−
                   Corsi v. Mueller et al., No. 18−cv−2885 −− to the Calendar and Case
                   Management Committee for random reassignment. SO ORDERED. (See the
                   Order for complete details) Signed by Judge Richard J. Leon on 1/3/2019. (jth)
                   (Entered: 01/03/2019)
01/03/2019   13    Case randomly reassigned to Judge Ellen S. Huvelle. Judge Richard J. Leon is
                   no longer assigned to the case. (rj) (Entered: 01/03/2019)
                                                                                                          4
     Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 5 of 11



01/04/2019   14    TRANSCRIPT OF RELATED CASE HEARING before Judge Richard J. Leon
                   held on January 3, 2019; Page Numbers: 1−15. Date of Issuance:January 4,
                   2019. Court Reporter/Transcriber Lisa A. Moreira, RDR, CRR, Telephone
                   number 202−354−3187, Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 1/25/2019. Redacted Transcript Deadline set for
                   2/4/2019. Release of Transcript Restriction set for 4/4/2019.(Moreira, Lisa)
                   (Entered: 01/04/2019)
01/21/2019   15    AMENDED COMPLAINT against All Defendants with Jury Demand filed by
                   JEROME CORSI.(Klayman, Larry) (Entered: 01/21/2019)
01/22/2019   16    NOTICE of Errata by JEROME CORSI re 15 Amended Complaint
                   (Attachments: # 1 Exhibit)(Klayman, Larry) (Entered: 01/22/2019)
02/07/2019   17    Consent MOTION for Extension of Time to Respond to Amended Complaint by
                   CENTRAL INTELLIGENCE AGENCY, FEDERAL BUREAU OF
                   INVESTIGATION, NATIONAL SECURITY AGENCY, UNITED STATES
                   DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                   Order)(Tulis, Elizabeth) (Entered: 02/07/2019)
02/07/2019         MINUTE ORDER granting 17 Consent Motion for Extension of Time: Having
                   considered the Government's Consent Motion for One−Month Extension of
                   Time to Respond to Amended Complaint, it is hereby ORDERED that the
                   motion is GRANTED; and it is further ORDERED that the Government's
                   deadline to answer or otherwise respond to the plaintiff's amended complaint is
                   hereby extended to and including March 19, 2019. Signed by Judge Ellen S.
                   Huvelle on February 7, 2019. (AG) (Entered: 02/07/2019)
02/07/2019         Set/Reset Deadlines: Answer due by 3/19/2019. (gdf) (Entered: 02/08/2019)
03/06/2019   18    MEMORANDUM OPINION AND ORDER denying 5 Motion for Joinder. See
                   Memorandum Opinion and Order for details. Signed by Judge Ellen S. Huvelle
                   on 3/6/19. (lcesh2) (Entered: 03/06/2019)
03/06/2019   19    LEAVE TO FILE DENIED− Supplement to Amicus Brief submitted by movant
                   David Andrew Christenson. This document is unavailable as the Court denied its
                   filing. "Leave to file DENIED as motion to intervene denied. No further filings
                   will be accepted by the Clerk" Signed by Judge Ellen S. Huvelle on 03/06/2019.
                   (jf) (Entered: 03/07/2019)

                                                                                                          5
     Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 6 of 11



03/11/2019   20    NOTICE OF APPEAL as to 18 Order on Motion for Joinder by DAVID
                   ANDREW CHRISTENSON. Fee Status: No Fee Paid. Parties have been
                   notified. (jf) (Entered: 03/13/2019)
03/13/2019   21    Transmission of the Notice of Appeal, Order Appealed (Memorandum Opinion),
                   and Docket Sheet to US Court of Appeals. The fee remains to be paid and
                   another notice will be transmitted when the fee has been paid in the District
                   Court re 20 Notice of Appeal. (jf) (Entered: 03/13/2019)
03/15/2019         USCA Case Number 19−5057 for 20 Notice of Appeal filed by DAVID
                   ANDREW CHRISTENSON. (zrdj) (Entered: 03/18/2019)
03/19/2019   22    MOTION to Dismiss for Lack of Jurisdiction , MOTION to Dismiss for Failure
                   to State a Claim Upon Which Relief May Be Granted by CENTRAL
                   INTELLIGENCE AGENCY, FEDERAL BUREAU OF INVESTIGATION,
                   NATIONAL SECURITY AGENCY, UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                   Order)(Tulis, Elizabeth) (Entered: 03/19/2019)
03/21/2019   23    REQUEST FOR SUMMONS TO ISSUE filed by JEROME CORSI.
                   (Attachments: # 1 Summons, # 2 Summons)(Klayman, Larry) (Entered:
                   03/21/2019)
03/26/2019   24    SUMMONS (3) Issued Electronically as to JEFF BEZOS, MANUEL
                   ROIG−FRANZIA, WASHINGTON POST. (jf) (Entered: 03/26/2019)
04/02/2019   25    Consent MOTION for Extension of Time to File Response/Reply as to 22
                   MOTION to Dismiss for Lack of Jurisdiction MOTION to Dismiss for Failure
                   to State a Claim Upon Which Relief May Be Granted by JEROME CORSI
                   (Klayman, Larry) (Entered: 04/02/2019)
04/02/2019         MINUTE ORDER granting 25 Consent Motion for Extension of Time to File
                   Response/Reply re 22 defendants' MOTION to Dismiss: It is hereby ORDERED
                   that plaintiff Jerome Corsi's Motion for Extension of Time is hereby
                   GRANTED.; it is further ORDERED that plaintiff's response to defendants'
                   Motion to Dismiss is due on APRIL 23, 2019; and it is further ORDERED that
                   any reply is due on MAY 13, 2019. Signed by Judge Ellen S. Huvelle on April
                   1, 2019. (AG) (Entered: 04/02/2019)
04/15/2019   26    NOTICE of Appearance by Laura Katherine Smith on behalf of ROBERT
                   MUELLER (Smith, Laura) (Entered: 04/15/2019)
04/15/2019   27    MOTION to Dismiss Individual−Capacity Claims and Memorandum of Points
                   and Authorities by ROBERT MUELLER (Attachments: # 1 Exhibit A (Scope
                   Certification), # 2 Text of Proposed Order)(Smith, Laura) (Entered: 04/15/2019)
04/15/2019   28    MOTION to Dismiss Counts III and IV by United States (Attachments: # 1 Text
                   of Proposed Order)(Smith, Laura) (Entered: 04/15/2019)
04/17/2019   29    NOTICE to the Court by JEROME CORSI (Klayman, Larry) (Entered:
                   04/17/2019)
04/23/2019   30    Consent MOTION for Extension of Time to File Response/Reply as to 22
                   MOTION to Dismiss for Lack of Jurisdiction MOTION to Dismiss for Failure
                   to State a Claim Upon Which Relief May Be Granted by JEROME CORSI
                   (Klayman, Larry) (Entered: 04/23/2019)

                                                                                                     6
     Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 7 of 11



04/23/2019         MINUTE ORDER granting 30 Consent Motion for Extension of Time to File
                   Response/Reply re 22 MOTION to Dismiss: It is hereby ORDERED that the
                   motion is GRANTED; and it is further ORDERED that plaintiff shall file his
                   response by April 29, 2019; it is further ORDERED that defendants' reply
                   deadline is extended to May 19, 2019; and it is further ORDERED that any
                   future motion that does not comply with LCvR 7(c) ("PROPOSED ORDER.
                   Each motion and opposition shall be accompanied by a proposed order.") will be
                   denied without prejudice. Signed by Judge Ellen S. Huvelle on April 23, 2019.
                   (AG) (Entered: 04/23/2019)
04/29/2019   31    NOTICE of Appearance by Laura Rose Handman on behalf of JEFF BEZOS,
                   MANUEL ROIG−FRANZIA, WASHINGTON POST (Handman, Laura)
                   (Entered: 04/29/2019)
04/29/2019   32    LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests of WP Company LLC d/b/a The Washington Post by JEFF
                   BEZOS (Handman, Laura) (Entered: 04/29/2019)
04/29/2019   33    Consent MOTION for Extension of Time to File Answer re 1 Complaint, by
                   JEFF BEZOS, MANUEL ROIG−FRANZIA, WASHINGTON POST
                   (Handman, Laura) (Entered: 04/29/2019)
04/29/2019         MINUTE ORDER granting 33 Consent Motion for Extension of Time to
                   Answer: Upon consideration of the Consent Motion for Extension of Time to
                   Answer orOtherwise Respond to the Complaint filed herewith by Defendants
                   WP Company LLC d/b/a The Washington Post, Manuel Roig−Franzia, and Jeff
                   Bezos ("Defendants"), it is hereby ORDERED that Defendants' motion is
                   GRANTED; and it is further ORDERED that the deadline for the Defendants to
                   answer or otherwise respond to the Complaint is extended to May 14, 2019.
                   Signed by Judge Ellen S. Huvelle on April 29, 2019. (AG) (Entered:
                   04/29/2019)
04/29/2019   34    RESPONSE re 28 MOTION to Dismiss Counts III and IV, 22 MOTION to
                   Dismiss for Lack of Jurisdiction MOTION to Dismiss for Failure to State a
                   Claim Upon Which Relief May Be Granted filed by JEROME CORSI.
                   (Klayman, Larry) (Entered: 04/29/2019)
04/29/2019   35    Consent MOTION for Extension of Time to File Response/Reply as to 27
                   MOTION to Dismiss Individual−Capacity Claims and Memorandum of Points
                   and Authorities by JEROME CORSI (Attachments: # 1 Text of Proposed
                   Order)(Klayman, Larry) (Entered: 04/29/2019)
04/30/2019         MINUTE ORDER granting 35 Consent Motion for Extension of Time to File
                   Response/Reply re 27 defendant Robert Mueller's MOTION to Dismiss
                   Individual−Capacity Claims: Upon consideration of the above−referenced
                   motion, it is hereby ORDERED that the motion is GRANTED; and it is further
                   ORDERED that plaintiff's response to defendant Mueller's Motion to Dismiss is
                   due on May 20, 2019; it is further ORDERED that any Reply thereto is due on
                   June 17, 2019. Signed by Judge Ellen S. Huvelle on April 30, 2019. (AG)
                   (Entered: 04/30/2019)
05/08/2019   36    NOTICE of Appearance by Eric J. Feder on behalf of JEFF BEZOS, MANUEL
                   ROIG−FRANZIA, WASHINGTON POST (Feder, Eric) (Entered: 05/08/2019)
05/13/2019   37

                                                                                                    7
     Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 8 of 11



                     Consent MOTION for Extension of Time to File Answer re 15 Amended
                     Complaint by JEFF BEZOS, MANUEL ROIG−FRANZIA, WASHINGTON
                     POST (Handman, Laura) (Entered: 05/13/2019)
05/15/2019           MINUTE ORDER granting 37 Consent Motion for Extension of Time to
                     Answer: Upon consideration of the Consent Motion for Extension of Time to
                     Answer or Otherwise Respond to the Complaint filed by Defendants WP
                     Company LLC d/b/a The Washington Post, Manuel Roig−Franzia, and Jeff
                     Bezos (the "Post Defendants"), it is hereby ORDERED that the motion is
                     GRANTED; and it is further ORDERED that the deadline for the Post
                     Defendants to answer or otherwise respond to the Amended Complaint is
                     extended to June 12, 2019; and it is further ORDERED that, if Plaintiff files a
                     motion for leave to file a Second Amended Complaint by May 17, 2019, and the
                     Court grants said motion, that the deadline for the Post Defendants to answer or
                     otherwise respond to the Second Amended Complaint be set as June 12, 2019.
                     Signed by Judge Ellen S. Huvelle on May 15, 2019. (AG) (Entered: 05/15/2019)
05/17/2019   38      REPLY to opposition to motion re 22 MOTION to Dismiss for Lack of
                     Jurisdiction MOTION to Dismiss for Failure to State a Claim Upon Which
                     Relief May Be Granted filed by CENTRAL INTELLIGENCE AGENCY,
                     FEDERAL BUREAU OF INVESTIGATION, NATIONAL SECURITY
                     AGENCY, UNITED STATES DEPARTMENT OF JUSTICE. (Tulis,
                     Elizabeth) (Entered: 05/17/2019)
05/20/2019   39      Consent MOTION for Extension of Time to File Response/Reply as to 27
                     MOTION to Dismiss Individual−Capacity Claims and Memorandum of Points
                     and Authorities by JEROME CORSI (Attachments: # 1 Text of Proposed
                     Order)(Klayman, Larry) (Entered: 05/20/2019)
05/20/2019           MINUTE ORDER granting 39 Consent Motion for Extension of Time to File
                     Response: It is hereby ORDERED that Plaintiff Jerome Corsi's Motion for
                     Extension of Time to Respond to Defendant Robert Mueller's Motion to Dismiss
                     (ECF No. 27 ) is GRANTED; and it is further ORDERED that any opposition
                     thereto is due on May 30, 2019. Signed by Judge Ellen S. Huvelle on May 20,
                     2019. (AG) (Entered: 05/20/2019)
05/20/2019           Set/Reset Deadlines: Response due by 5/30/2019. (gdf) (Entered: 05/20/2019)
05/20/2019           Set/Reset Deadlines: Response due by 5/30/2019 (gdf) (Entered: 05/21/2019)
05/23/2019   42      MOTION for Leave to Appeal in forma pauperis by DAVID ANDREW
                     CHRISTENSON (Attachments: # 1 Exhibits)(jf) (Entered: 05/31/2019)
05/30/2019   40      RESPONSE re 27 MOTION to Dismiss Individual−Capacity Claims and
                     Memorandum of Points and Authorities filed by JEROME CORSI.
                     (Attachments: # 1 Exhibit)(Klayman, Larry) (Entered: 05/30/2019)
05/30/2019   41      MOTION for Leave to File Second Amended Complaint by JEROME CORSI
                     (Attachments: # 1 Exhibit Second Amended Complaint, # 2 Text of Proposed
                     Order)(Klayman, Larry) (Entered: 05/30/2019)
06/03/2019        10 MINUTE ORDER denying as moot 42 Motion for Leave to Appeal in forma
                     pauperis filed by David Christenson: The appeal filed by Movant David
                     Christenson, No. 19−5057, has been dismissed for lack of prosecution.
                     Accordingly, it is hereby ORDERED that the above−referenced motion for

                                                                                                        8
Case 1:18-cv-02885-ESH Document 43 Filed 06/05/19 Page 9 of 11



              leave to appeal in forma pauperis is denied as moot. Signed by Judge Ellen S.
              Huvelle on June 3, 2019. (AG) (Entered: 06/03/2019)




                                                                                              9
   Case
     Case
        1:18-cv-2885
           1:18-cv-02885-ESH
                       NEF for Document
                               Docket Entry
                                         43 Filed
                                             Filed06/05/19
                                                   06/03/2019
                                                           PagePage
                                                               10 of 111of 2


MIME−Version:1.0
From:DCD_ECFNotice@dcd.uscourts.gov
To:DCD_ECFNotice@localhost.localdomain
Bcc:
−−Case Participants: Eric J. Feder (divyajhingran@dwt.com, ericfeder@dwt.com,
nycdocket@dwt.com, tracyjohnson@dwt.com), Laura Rose Handman (laurahandman@dwt.com,
marnishapiro@dwt.com, tiphaniehill@dwt.com, wdcdocket@dwt.com), Laura Katherine Smith
(laura.smith2@usdoj.gov), Elizabeth Murray Tulis (elizabeth.tulis@usdoj.gov), Larry E.
Klayman (daj142182@gmail.com, klayman.ecf.notifications@gmail.com, leklayman@gmail.com,
oliver.peerfw@gmail.com), Judge Ellen S. Huvelle (esh_dcdecf@dcd.uscourts.gov,
gwen_franklin@dcd.uscourts.gov)
−−Non Case Participants: Ellis Kim (ekim@alm.com), Jacqueline E. Thomsen
(jthomsen@thehill.com), Michael Balsamo (mbalsamo@ap.org), KATELYN POLANTZ
(katelyn.polantz@cnn.com), Michael A. Scarcella (mscarcella@alm.com), Tierney M. Sneed
(joshk@talkingpointsmemo.com, talk@talkingpointsmemo.com, tierney@talkingpointsmemo.com),
Zoe M. Tillman (zoe.tillman@buzzfeed.com), Clare E. Hymes (hymesc@cbsnews.com), Britain
Eakin (britainveakin@gmail.com), Lucien C. Bruggeman (lucien.c.bruggeman@abc.com), Joshua
A. Gerstein (jagalerts@yahoo.com), Megan Mineiro (meganmineiro@gmail.com), Daniel H.
Berman (dan.berman@cnn.com), Chad S. Day (cday@ap.org), Clerk of Court, US Court of
Appeals (dcnoa@cadc.uscourts.gov)
−−No Notice Sent:

Message−Id:6040989@dcd.uscourts.gov
Subject:Activity in Case 1:18−cv−02885−ESH CORSI v. MUELLER et al Order on Motion for
Leave to Appeal in forma pauperis
Content−Type: text/html

                                           U.S. District Court

                                          District of Columbia

Notice of Electronic Filing


The following transaction was entered on 6/3/2019 at 3:55 PM and filed on 6/3/2019

Case Name:       CORSI v. MUELLER et al
Case Number:     1:18−cv−02885−ESH
Filer:
Document Number: No document attached
Docket Text:
 MINUTE ORDER denying as moot [42] Motion for Leave to Appeal in forma pauperis filed by
David Christenson: The appeal filed by Movant David Christenson, No. 19−5057, has been
dismissed for lack of prosecution. Accordingly, it is hereby ORDERED that the
above−referenced motion for leave to appeal in forma pauperis is denied as moot. Signed by
Judge Ellen S. Huvelle on June 3, 2019. (AG)


1:18−cv−02885−ESH Notice has been electronically mailed to:

Larry E. Klayman leklayman@gmail.com, daj142182@gmail.com, klayman.ecf.notifications@gmail.com,
oliver.peerfw@gmail.com

Laura Rose Handman        laurahandman@dwt.com, marnishapiro@dwt.com, tiphaniehill@dwt.com,
wdcdocket@dwt.com

                                                                                                  10
   Case
     Case
        1:18-cv-2885
           1:18-cv-02885-ESH
                       NEF for Document
                               Docket Entry
                                         43 Filed
                                             Filed06/05/19
                                                   06/03/2019
                                                           PagePage
                                                               11 of 211of 2


Laura Katherine Smith    laura.smith2@usdoj.gov

Eric J. Feder ericfeder@dwt.com, DivyaJhingran@dwt.com, NYCDocket@dwt.com,
tracyjohnson@dwt.com

Elizabeth Murray Tulis   elizabeth.tulis@usdoj.gov

1:18−cv−02885−ESH Notice will be delivered by other means to::

DAVID ANDREW CHRISTENSON
P.O. Box 9063
Miramar Beach, FL 32550




                                                                               11
